Citation Nr: 1038512	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for status post L5-S1 disc removal and fusion (low back 
disability). 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1992 to October 1997 and in the United States 
Army from April 2000 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO).  In that rating decision, the RO reconsidered the initial 
assigned evaluation for low back disability, but continued the 20 
percent disability rating, and it denied entitlement to TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2005 to 
determine the severity of his service-connected low back 
disability.  In the September 2010 Informal Hearing Presentation, 
the Veteran's representative on the Veteran's behalf, asserted 
that the Veteran's disability has worsened since his last VA 
examination.  Moreover, a review of the medical evidence 
indicates that his disability now includes neurological 
manifestations.  

Given the lapse of time since the last VA examination, the 
Veteran's reports a worsening in his disability, and the medical 
evidence indicating an increase in symptomatology, a new VA 
examination is warranted.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  Thus, a 
remand for another medical examination is needed to make a 
decision in this case.

Prior to any examination, the RO/AMC should obtain any 
outstanding records of pertinent VA and private treatment, and 
associate them with the claims folder.  

As a final point, the Board notes that the RO/AMC's determination 
on the claim for an initial rating in excess of 20 percent for 
low back disability could impact upon the claim for a TDIU; thus, 
the claim for a TDIU is inextricably intertwined with the claims 
being developed.  See Parker v. Brown, 7 Vet App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate 
consideration of the claim for a TDIU would, thus, be premature 
at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following action:

1.	With the Veteran's assistance, the RO/AMC 
should obtain any outstanding records of 
pertinent VA and private treatment, and 
associate them with the claims folder.  

2.	After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO/AMC 
should arrange for the Veteran to undergo 
a VA examination, by the appropriate 
specialist to determine the severity of 
his low back disability.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies (to 
include X-rays) should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

Neurological findings - The examiner 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's low back disability.  The 
examiner should clearly identify whether 
any such problems constitute separately 
ratable neurological manifestation(s) of 
the service-connected low back disability.

Orthopedic findings - The examiner should 
conduct range of motion testing of the 
thoracolumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).

The examiner should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination. If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Considering all orthopedic and 
neurological findings, the examiner should 
also render findings particularly 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS)- 
specifically, comment as to the existence 
and frequency of any of the Veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
If the Veteran has incapacitating episodes 
associated with his low back disability, 
the examiner should specify whether, over 
the past 12 months, such episodes have had 
a total duration of (a) at least one week, 
but less than 2 weeks; (b) at least two 
weeks but less than 4 weeks; (c) at least 
4 weeks but less than 6 weeks; or (d) at 
least 6 weeks.

The examiner also should offer an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent) that 
the Veteran's  low back disability renders 
him unable to maintain a substantially 
gainful employment, to include sedentary 
employment.  In forming the opinion, the 
examiner should disregard both the age and 
any nonservice-connected disabilities of 
the Veteran.

3.	After assuring compliance with the above 
development, as well as with any other 
notice and development action required by 
law, the RO/AMC should review the claim on 
appeal.  If the claim is denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The examiner should set forth all examination findings, along 
with the complete rationale for the conclusions reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


